

117 S2971 IS: EMS Counts Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2971IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Casey (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Labor to revise the Standard Occupational Classification System to accurately count the number of emergency medical services practitioners in the United States.1.Short titleThis Act may be cited as the EMS Counts Act of 2021.2.FindingsCongress finds the following:(1)Emergency Medical Services (in this Act referred to as EMS) personnel provide a critical role in emergency response. EMS consists of a diverse group of health care practitioners, such as paramedics, emergency medical technicians (in this Act referred to as EMTs), dual-role firefighter/EMTs, firefighter/paramedics, and volunteer personnel serving in each of such roles.(2)EMS is an integral component of the response capacity of the United States to disasters and public health crises, such as outbreaks of infectious diseases, bombings, mass shootings, earthquakes, tornadoes, and hurricanes. EMS personnel respond to more than 22,000,000 emergency calls each year including strokes, heart attacks, cardiac arrest, and trauma.(3)The Bureau of Labor Statistics compiles information on the number of individuals working in roles across the entire United States workforce. The Bureau of Labor Statistics completes this work by maintaining the Standard Occupational Classification system which classifies workers and jobs into occupational categories for the purpose of collecting, calculating, analyzing, or disseminating data.(4)The BLS fails to accurately count EMS practitioners because of its failure to include dual-role firefighter/EMTs and firefighter/paramedics in their count of EMS personnel.(5)Accurately counting the EMS workforce is critical for government agencies in determining the needs of EMS agencies and practitioners. These data are also crucial for informing many aspects of policy including preparedness for natural disasters, public health emergencies, and acts of terrorism.3.Recognition of dual-role firefighters as EMS practitionersNot later than 120 days after the date of the enactment of this Act, the Secretary of Labor, in collaboration with the Director of the Office of Management and Budget, shall revise the broad description under the occupational series 33–2011 Firefighters of the 2018 Standard Occupational Classification System of the Bureau of Labor Statistics to include the following detailed occupations:(1)Firefighters.(2)Firefighter/EMTs.(3)Firefighter/Paramedics.(4)Firefighters, All Other.4.Reports to CongressNot later than 270 days after the enactment of this Act, the Secretary of Labor, in collaboration with the Director of the Office of Management and Budget, shall submit to Congress a report that details—(1)the actions taken in 2015 to expand the definition 29–2040 Emergency Medical Technicians and Paramedics to separately account for the numbers of EMTs and paramedics; and(2)the implementation of the revisions under section 3.